Citation Nr: 1810172	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from August 1981 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.  Following an April 2015 remand, in October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  In that hearing, the Veteran waived RO review of new evidence.  

In a June 2017 Statement in Support of Claim, the Veteran requested to remove his representative.  In a July 2017 letter, the Veteran's representative was notified by the VA that she was removed.

The Veteran has a separate appeal stream that remains in advance status and is not yet active before the Board.  In that other stream, he has requested a Board hearing.  Those issues are not presently before the Board.  As the issue being adjudicated in this decision is not inextricably intertwined with the other appeal stream, the Board finds that a merge of the two appeal streams is not appropriate, and the claim can be adjudicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2017 remand, the Board noted that in his October 2016 hearing, the Veteran testified that in 1978, he was thrown out of a vehicle and injured his neck and back.  He reported that he was airlifted to a hospital and was there for two days.  When he returned to the field, the Veteran noted that he was told by an officer to just remain in bed and recover until the field exercise was over.  The Veteran testified that ever since that incident, he had problems with his lower extremities, including his right hip.  The Board notes that an October 1978 service treatment report (STR) confirms the Veteran's testimony that he fell off a truck and was injured.  

Additionally, in a November 2016 letter, the Veteran's VA physician wrote that the Veteran had moderate arthritis in his hip and that this may have resulted from his injuries that occurred while in active service.  In a November 2017 Statement in Support of Claim, the Veteran wrote that he was a medic during active duty and that he or the other medics would give him medication for his hip, which was why there were no records of treatment or complaints of right hip pain during active service.  The Board notes that according to the Veteran's DD Form 214, his military occupational specialty (MOS) was as a medical specialist.

In the October 2017 VA examination report, the examiner opined that the Veteran's right hip condition was less likely than not incurred in or caused by the clamed in-service injury, event, or illness.  The rationale was that there were no medical records showing a diagnosis or treatment for the Veteran's hip condition, or any related hip condition during active service.  The Board finds this opinion to be inadequate because it only contains data and conclusions and does not adequately reflect the Veteran's contentions, which is vital since he was a medical specialist in service.  A new VA opinion is necessary to determine if the Veteran's current right hip disability is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claim on appeal.

2. After the above development is completed, the RO should return the Veteran's claims file to the October 2017 VA examiner (or another qualified medical professional, if the examiner is unavailable) to determine the etiology of his right hip disability.  If the examiner determines that an additional examination is necessary, or if the October 2017 VA examiner is unavailable, an examination to address the below question should be scheduled.  The Veteran's claims file, including this remand, must be reviewed by the examiner.  

Based on a review of the claims file, included updated treatment records, the examiner must provide the following opinion as to whether the Veteran's diagnosed right hip disability is at least as likely as not (a 50 percent probability or greater) directly related to his active service.  

In determining this, the examiner is asked to consider the Veteran's October 2016 hearing testimony, the November 2016 letter from the Veteran's VA physician, and the November 2017 Statement in Support of Claim where the Veteran wrote that as a medic he treated himself for his right hip disability.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




